Exhibit 10

 

DIRECTOR AND OFFICER INDEMNITY AGREEMENT

March 10, 2004

 

This agreement is between Overseas Shipholding Group, Inc., a Delaware
corporation (the “Company”) and [Name], [Director/Officer] of the Company (the
“Indemnitee”).

 

A.                                   Indemnitee is [Director/Officer] of the
Company.

 

B.                                     Both the Company and Indemnitee recognize
the increased risk of litigation and other claims being asserted against
directors and officers of public companies in today’s environment.

 

C.                                     The Certificate of Incorporation of the
Company (the “Certificate of Incorporation”) and the By-laws of the Company (the
“By-laws”) require the Company to indemnify and advance expenses to its
directors and officers to the fullest extent permitted by law and the Indemnitee
has been serving and continues to serve as [Director/Officer] of the Company in
part in reliance on such provisions.

 

D.                                    Section 145(f) of the Delaware General
Corporation Law (the “DGCL”) expressly recognizes that the indemnification
provisions of the DGCL are not exclusive of any other rights to which a person
seeking indemnification may be entitled under any by-law, agreement, vote of
stockholders or disinterested directors or otherwise, and this Agreement is
being entered into pursuant to such provisions.

 

E.                                      In recognition of Indemnitee’s need for
substantial protection against any potential personal liability in order to
assure Indemnitee’s continued service to the Company in an effective manner and
Indemnitee’s reliance on the provisions of the Certificate of Incorporation and
By-laws and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Certificate of Incorporation and By-laws
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of any provision of the Company’s Certificate of
Incorporation or By-laws or any change in the composition of the Company’s Board
of Directors or any acquisition of the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of the Indemnitee under the Company’s directors’ and
officers’ liability insurance policies.

 

The parties hereto agree as follows:

 


1.                                       CERTAIN DEFINITIONS.


 


(A)                                  “CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE
OCCURRED IF (I) ANY “PERSON” (AS SUCH TERM IS USED IN SECTION 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), OTHER THAN A TRUSTEE OR OTHER
FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR A
CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY,
IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER SAID ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 20% OR MORE OF
THE TOTAL VOTING POWER REPRESENTED BY

 

--------------------------------------------------------------------------------


 


THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES, OR (II) DURING ANY PERIOD OF
24 CONSECUTIVE MONTHS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD
CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY AND ANY NEW DIRECTOR WHOSE
ELECTION BY THE BOARD OF DIRECTORS OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE
DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE
PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED,
CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF, OR (III) THE STOCKHOLDERS
OF THE COMPANY APPROVE A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER
CORPORATION OR ENTITY, OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN
THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY) AT LEAST 80% OF THE TOTAL VOTING
POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR THE
STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF THE
COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY, IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS, OF ALL OR SUBSTANTIALLY ALL THE
COMPANY’S ASSETS.


 


(B)                                 “PROCEEDING” SHALL MEAN ANY COMPLETED,
ACTUAL, PENDING OR THREATENED ACTION, SUIT, CLAIM, INQUIRY OR PROCEEDING,
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (INCLUDING AN ACTION BY
OR IN THE RIGHT OF THE COMPANY) AND WHETHER FORMAL OR INFORMAL.


 


(C)                                  “EXPENSES” MEANS ALL DIRECT AND INDIRECT
COSTS OF ANY TYPE OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ALL
ATTORNEYS’ FEES AND RELATED DISBURSEMENTS AND OTHER OUT-OF- POCKET COSTS)
ACTUALLY AND REASONABLY INCURRED BY THE INDEMNITEE IN CONNECTION WITH THE
INVESTIGATION, DEFENSE OR APPEAL OF OR BEING A WITNESS IN, PARTICIPATING IN OR
PREPARING TO DEFEND A PROCEEDING OR ESTABLISHING OR ENFORCING A RIGHT TO (I)
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER THIS AGREEMENT, THE CERTIFICATE
OF INCORPORATION, THE BY-LAWS, THE DGCL OR OTHERWISE OR (II) DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE COVERAGE; PROVIDED, HOWEVER, THAT EXPENSES SHALL
NOT INCLUDE ANY JUDGMENTS, FINES OR PENALTIES OR AMOUNTS PAID IN SETTLEMENT OF A
PROCEEDING.


 


(D)                                 “INDEMNIFIABLE EVENT” IS ANY EVENT OR
OCCURRENCE RELATED TO THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR OR OFFICER
OF THE COMPANY, OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A
DIRECTOR, OFFICER, EMPLOYEE, TRUSTEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, NONPROFIT ENTITY OR OTHER ENTITY (INCLUDING
SERVICE WITH RESPECT TO EMPLOYEE BENEFIT PLANS), OR BY REASON OF ANYTHING DONE
OR NOT DONE BY INDEMNITEE IN ANY SUCH CAPACITY.


 


(E)                                  “INDEMNIFICATION PERIOD” SHALL BE SUCH
PERIOD AS THE INDEMNITEE SHALL CONTINUE TO SERVE AS A DIRECTOR OR OFFICER OF THE
COMPANY, OR SHALL CONTINUE AT THE REQUEST OF THE COMPANY TO SERVE AS A DIRECTOR,
OFFICER, EMPLOYEE, TRUSTEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST, NONPROFIT ENTITY OR OTHER ENTITY, AND THEREAFTER SO LONG AS THE
INDEMNITEE SHALL BE SUBJECT TO ANY POSSIBLE PROCEEDING ARISING OUT OF THE
INDEMNITEE’S TENURE IN THE FOREGOING POSITIONS.


 


(F)                                    “LOSSES” ARE ANY JUDGMENTS, FINES,
PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL INTEREST ASSESSMENTS AND
OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH
JUDGMENTS, FINES, PENALTIES OR AMOUNTS PAID IN SETTLEMENT) OF ANY PROCEEDING.

 

2

--------------------------------------------------------------------------------


 


(G)                                 “REVIEWING PARTY” SHALL MEAN (I) THE BOARD
OF DIRECTORS (PROVIDED THAT A MAJORITY OF DIRECTORS ARE NOT PARTIES TO THE
PROCEEDING), (II) A PERSON OR BODY SELECTED BY THE BOARD OF DIRECTORS OR (III)
IF THERE HAS BEEN A CHANGE IN CONTROL, THE SPECIAL INDEPENDENT COUNSEL REFERRED
TO IN SECTION 5.


 


2.                                       INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES.  SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 4:


 


(A)                                  INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS INDEMNITEE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, AS SOON AS PRACTICABLE AFTER WRITTEN DEMAND IS PRESENTED TO THE
COMPANY, IN THE EVENT INDEMNITEE WAS OR IS MADE OR IS THREATENED TO BE MADE A
PARTY TO OR WITNESS IN OR IS OTHERWISE INVOLVED IN A PROCEEDING BY REASON, IN
WHOLE OR IN PART, OF AN INDEMNIFIABLE EVENT AGAINST ALL EXPENSES AND LOSSES
INCURRED BY INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING.  IN THE EVENT OF ANY
CHANGE, AFTER THE DATE OF THIS AGREEMENT, IN ANY APPLICABLE LAW, STATUTE OR RULE
REGARDING THE RIGHT OF A DELAWARE CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD
OF DIRECTORS OR AN OFFICER, SUCH CHANGE, TO THE EXTENT IT WOULD EXPAND
INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT, SHALL BE INCLUDED WITHIN INDEMNITEE’S
RIGHTS AND THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT, AND, TO THE EXTENT IT
WOULD NARROW INDEMNITEE’S RIGHTS OR THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT, SHALL BE EXCLUDED FROM THIS AGREEMENT; PROVIDED, HOWEVER, THAT ANY
CHANGE REQUIRED BY APPLICABLE LAWS, STATUTES OR RULES TO BE APPLIED TO THIS
AGREEMENT SHALL BE SO APPLIED REGARDLESS OF WHETHER THE EFFECT OF SUCH CHANGE IS
TO NARROW INDEMNITEE’S RIGHTS OR THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 ADVANCEMENT OF EXPENSES.  THE COMPANY SHALL
TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW PAY THE EXPENSES INCURRED
BY INDEMNITEE AS SOON AS PRACTICABLE AFTER WRITTEN DEMAND IS PRESENTED TO THE
COMPANY IN THE EVENT INDEMNITEE WAS OR IS MADE OR IS THREATENED TO BE MADE A
PARTY TO OR WITNESS IN OR IS OTHERWISE INVOLVED IN A PROCEEDING BY REASON, IN
WHOLE OR IN PART, OF AN INDEMNIFIABLE EVENT IN ADVANCE OF ITS FINAL DISPOSITION;
PROVIDED, HOWEVER, THAT, TO THE EXTENT REQUIRED BY LAW, SUCH PAYMENT OF EXPENSES
IN ADVANCE OF THE FINAL DISPOSITION OF THE PROCEEDING SHALL BE MADE ONLY UPON
RECEIPT OF AN UNDERTAKING BY THE INDEMNITEE TO REPAY ALL AMOUNTS ADVANCED IF IT
SHOULD BE ULTIMATELY DETERMINED THAT THE INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED UNDER THIS AGREEMENT, THE DGCL OR OTHERWISE.


 


(C)                                  PARTIAL INDEMNITY.  IF INDEMNITEE IS
ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY
FOR SOME OR A PORTION OF THE LOSSES OR EXPENSES, BUT NOT, HOWEVER, FOR ALL OF
THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL INDEMNIFY INDEMNITEE FOR THE PORTION
THEREOF TO WHICH INDEMNITEE IS ENTITLED.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS
OR OTHERWISE IN DEFENSE OF ANY ISSUE OR MATTER THEREIN, INCLUDING DISMISSAL
WITHOUT PREJUDICE, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES INCURRED
IN CONNECTION THEREWITH.


 


(D)                                 CONTRIBUTION.  IF THE INDEMNIFICATION
PROVIDED IN SECTION 2(A) FOR ANY REASON IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE UNAVAILABLE TO THE INDEMNITEE, THEN IN RESPECT OF ANY
INDEMNIFIABLE EVENT, THE COMPANY SHALL CONTRIBUTE TO THE AMOUNT OF EXPENSES AND
LOSSES PAID IN SETTLEMENT ACTUALLY INCURRED AND PAID OR PAYABLE BY THE
INDEMNITEE IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT (I) THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY ON THE ONE HAND AND THE INDEMNITEE ON THE OTHER
HAND FROM THE TRANSACTION FROM WHICH SUCH PROCEEDING

 

3

--------------------------------------------------------------------------------


 


AROSE AND (II) THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF THE
INDEMNITEE ON THE OTHER HAND IN CONNECTION WITH THE EVENTS WHICH RESULTED IN
SUCH EXPENSES AND LOSSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF THE
INDEMNITEE ON THE OTHER HAND SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT THE CIRCUMSTANCES RESULTING IN SUCH EXPENSES,
JUDGMENTS, FINES OR SETTLEMENT AMOUNTS.  THE COMPANY AGREES THAT IT WOULD NOT BE
JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 2(D) WERE DETERMINED
BY PRO RATA ALLOCATION OR ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE
ACCOUNT OF THE FOREGOING EQUITABLE CONSIDERATIONS.


 


(E)                                  ENFORCEMENT.  IF A CLAIM FOR
INDEMNIFICATION (FOLLOWING THE FINAL DISPOSITION OF SUCH PROCEEDING) UNDER
SECTION 2(A) OR ADVANCEMENT OF EXPENSES UNDER SECTION 2(B) IS NOT PAID IN FULL
WITHIN THIRTY DAYS AFTER A WRITTEN CLAIM THEREFOR BY THE INDEMNITEE HAS BEEN
PRESENTED TO THE COMPANY, THE INDEMNITEE MAY FILE SUIT AGAINST THE COMPANY TO
RECOVER THE UNPAID AMOUNT OF SUCH CLAIM AND, IF SUCCESSFUL IN WHOLE OR IN PART,
SHALL BE ENTITLED TO BE PAID THE EXPENSE OF PROSECUTING SUCH CLAIM.  IN
ADDITION, INDEMNITEE MAY FILE SUIT AGAINST THE COMPANY TO ESTABLISH A RIGHT TO
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES ARISING UNDER THIS AGREEMENT, THE
CERTIFICATE OF INCORPORATION, THE BY-LAWS, THE DGCL OR OTHERWISE.  IN ANY SUCH
ACTION THE COMPANY SHALL HAVE THE BURDEN OF PROVING BY CLEAR AND CONVINCING
EVIDENCE THAT THE INDEMNITEE IS NOT ENTITLED TO THE REQUESTED INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES UNDER APPLICABLE LAW.


 


3.                                       NOTIFICATION AND DEFENSE OF
PROCEEDING.  PROMPTLY AFTER RECEIPT BY INDEMNITEE OF NOTICE OF THE COMMENCEMENT
OF OR THREAT OF THE COMMENCEMENT OF ANY PROCEEDING, INDEMNITEE SHALL, IF A
REQUEST FOR INDEMNIFICATION IN RESPECT THEREOF IS TO BE MADE AGAINST THE COMPANY
UNDER THIS AGREEMENT, NOTIFY THE COMPANY OF THE COMMENCEMENT THEREOF; BUT THE
FAILURE TO NOTIFY THE COMPANY WILL NOT RELIEVE THE COMPANY FROM ANY LIABILITY
WHICH IT MAY HAVE TO INDEMNITEE  UNDER THIS AGREEMENT OR OTHERWISE UNLESS AND
ONLY TO THE EXTENT THAT SUCH OMISSION CAN BE SHOWN TO HAVE PREJUDICED THE
COMPANY’S ABILITY TO DEFEND THE PROCEEDING.  EXCEPT AS OTHERWISE PROVIDED BELOW,
THE COMPANY SHALL BE ENTITLED TO ASSUME THE DEFENSE OF SUCH PROCEEDING, WITH
COUNSEL APPROVED BY INDEMNITEE (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD).  AFTER NOTICE FROM THE COMPANY TO INDEMNITEE OF ITS ELECTION TO
ASSUME THE DEFENSE THEREOF, THE COMPANY WILL NOT BE LIABLE TO INDEMNITEE UNDER
THIS AGREEMENT FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY
INDEMNITEE IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION OR AS OTHERWISE PROVIDED BELOW.  INDEMNITEE SHALL HAVE THE RIGHT
TO EMPLOY ITS COUNSEL IN SUCH PROCEEDING, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL INCURRED AFTER NOTICE FROM THE COMPANY OF ITS ASSUMPTION OF THE DEFENSE
THEREOF SHALL BE AT THE EXPENSE OF INDEMNITEE UNLESS (I) THE EMPLOYMENT OF
COUNSEL BY INDEMNITEE HAS BEEN AUTHORIZED BY THE COMPANY, (II) INDEMNITEE SHALL
HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE
COMPANY AND THE INDEMNITEE IN THE CONDUCT OF THE DEFENSE OF SUCH PROCEEDING OR
(III) THE COMPANY SHALL NOT IN FACT HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE
OF SUCH PROCEEDING, IN EACH OF WHICH CASES THE FEES AND EXPENSES OF COUNSEL
SHALL BE AT THE EXPENSE OF THE COMPANY.  THE COMPANY SHALL NOT BE ENTITLED TO
ASSUME THE DEFENSE OF ANY PROCEEDING BROUGHT BY OR ON BEHALF OF THE COMPANY OR
AS TO WHICH THE INDEMNITEE SHALL HAVE MADE THE CONCLUSION PROVIDED FOR IN CLAUSE
(II) OF THIS SECTION 3.  THE COMPANY SHALL NOT SETTLE ANY PROCEEDING IN ANY
MANNER, WHICH WOULD IMPOSE ANY PENALTY, LIMITATION, ADMISSION, LOSS OR EXPENSE
ON THE INDEMNITEE WITHOUT THE INDEMNITEE’S PRIOR WRITTEN CONSENT.  NEITHER THE

 

4

--------------------------------------------------------------------------------


 


COMPANY NOR THE INDEMNITEE WILL UNREASONABLY WITHHOLD ITS CONSENT TO ANY
PROPOSED SETTLEMENT, PROVIDED THAT INDEMNITEE MAY, IN INDEMNITEE’S SOLE
DISCRETION, WITHHOLD CONSENT TO ANY PROPOSED SETTLEMENT THAT WOULD IMPOSE ANY
PENALTY, LIMITATION, ADMISSION, LOSS OR EXPENSE ON THE INDEMNITEE.


 


4.                                       LIMITATION ON INDEMNIFICATION. 
NOTWITHSTANDING THE TERMS OF SECTION 2:


 


(A)                                  THE OBLIGATIONS OF THE COMPANY SET FORTH IN
SECTION 2 SHALL BE SUBJECT TO THE CONDITION THAT THE REVIEWING PARTY SHALL NOT
HAVE DETERMINED (BASED ON A WRITTEN OPINION OF OUTSIDE COUNSEL IN ALL CASES)
THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE SO INDEMNIFIED UNDER APPLICABLE
LAW; PROVIDED, HOWEVER, THAT IF INDEMNITEE HAS COMMENCED OR THEREAFTER COMMENCES
LEGAL PROCEEDINGS IN A COURT OF COMPETENT JURISDICTION TO SECURE A DETERMINATION
THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER APPLICABLE LAW, ANY DETERMINATION
MADE BY THE REVIEWING PARTY THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE
INDEMNIFIED UNDER APPLICABLE LAW SHALL NOT BE BINDING AND INDEMNITEE SHALL NOT
BE REQUIRED TO REIMBURSE THE COMPANY FOR ANY ADVANCEMENT OF EXPENSES UNTIL A
FINAL JUDICIAL DETERMINATION IS MADE WITH RESPECT THERETO (AS TO WHICH ALL
RIGHTS OF APPEAL THEREFROM HAVE BEEN EXHAUSTED OR LAPSED) AND THE COMPANY SHALL
NOT BE OBLIGATED TO INDEMNIFY OR ADVANCE TO INDEMNITEE ANY ADDITIONAL AMOUNTS
COVERED BY SUCH REVIEWING PARTY DETERMINATION (UNLESS THERE HAS BEEN A
DETERMINATION BY A COURT OF COMPETENT JURISDICTION THAT THE INDEMNITEE WOULD BE
PERMITTED TO BE SO INDEMNIFIED UNDER APPLICABLE LAW);


 


(B)                                 THE COMPANY SHALL NOT BE REQUIRED TO
INDEMNIFY OR ADVANCE EXPENSES TO THE INDEMNITEE WITH RESPECT TO A PROCEEDING (OR
PART THEREOF) BY THE INDEMNITEE (AND NOT BY WAY OF DEFENSE), EXCEPT IF THE
COMMENCEMENT OF SUCH PROCEEDING (I) WAS AUTHORIZED IN THE SPECIFIC CASE BY THE
BOARD OF DIRECTORS OR (II) BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO
INDEMNIFICATION AND/OR ADVANCEMENT OF EXPENSES ARISING UNDER THIS AGREEMENT, THE
CERTIFICATE OF INCORPORATION, THE BY-LAWS, THE DGCL OR OTHERWISE;


 


(C)                                  THE COMPANY SHALL NOT BE OBLIGATED PURSUANT
TO THE TERMS OF THIS AGREEMENT TO INDEMNIFY THE INDEMNITEE FOR ANY AMOUNTS PAID
IN SETTLEMENT OF A PROCEEDING UNLESS THE COMPANY CONSENTS IN ADVANCE IN WRITING
TO SUCH SETTLEMENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD;


 


(D)                                 THE COMPANY SHALL NOT BE OBLIGATED PURSUANT
TO THE TERMS OF THIS AGREEMENT TO INDEMNIFY THE INDEMNITEE ON ACCOUNT OF ANY
SUIT IN WHICH JUDGMENT IS RENDERED AGAINST THE INDEMNITEE FOR AN ACCOUNTING OF
PROFITS MADE FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF SECURITIES OF THE
COMPANY PURSUANT TO THE PROVISIONS OF SECTION L6(B) OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED OR SIMILAR PROVISIONS OF ANY FEDERAL, STATE OR LOCAL
STATUTORY LAW;


 


(E)                                  THE COMPANY SHALL NOT BE OBLIGATED PURSUANT
TO THE TERMS OF THIS AGREEMENT TO INDEMNIFY THE INDEMNITEE IF A FINAL DECISION
BY A COURT HAVING JURISDICTION IN THE MATTER SHALL DETERMINE THAT SUCH
INDEMNIFICATION IS NOT LAWFUL; AND


 


(F)                                    THE COMPANY SHALL NOT BE OBLIGATED
PURSUANT TO THE TERMS OF THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH
ANY PROCEEDING TO THE EXTENT INDEMNITEE HAS

 

5

--------------------------------------------------------------------------------


 


OTHERWISE ACTUALLY RECEIVED PAYMENT (UNDER ANY INSURANCE POLICY OR OTHERWISE) OF
THE AMOUNTS OTHERWISE INDEMNIFIABLE UNDER THIS AGREEMENT.


 


5.                                       CHANGE IN CONTROL OF COMPANY.  THE
COMPANY AGREES THAT IF THERE IS A CHANGE IN CONTROL OF THE COMPANY, THEN WITH
RESPECT TO ALL MATTERS THEREAFTER ARISING CONCERNING THE RIGHTS OF INDEMNITEE TO
INDEMNITY PAYMENTS AND EXPENSE ADVANCES UNDER THIS AGREEMENT, ANY OTHER
AGREEMENTS, THE CERTIFICATE OF INCORPORATION OR THE BY-LAWS NOW OR HEREAFTER IN
EFFECT RELATING TO PROCEEDINGS FOR INDEMNIFIABLE EVENTS, THE COMPANY SHALL SEEK
LEGAL ADVICE ONLY FROM SPECIAL INDEPENDENT COUNSEL SELECTED BY INDEMNITEE AND
APPROVED BY THE COMPANY’S BOARD OF DIRECTORS (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD), AND WHO HAS NOT OTHERWISE PERFORMED SERVICES FOR THE
COMPANY (OTHER THAN IN CONNECTION WITH SUCH MATTERS) OR INDEMNITEE.  WITHOUT
LIMITING THE COMPANY’S OBLIGATION NOT TO UNREASONABLY WITHHOLD ITS CONSENT, IN
THE EVENT THAT INDEMNITEE AND THE COMPANY ARE UNABLE TO AGREE ON THE SELECTION
OF THE SPECIAL INDEPENDENT COUNSEL, SUCH SPECIAL INDEPENDENT COUNSEL SHALL BE
SELECTED BY LOT FROM AMONG AT LEAST FIVE NATIONALLY RECOGNIZED LAW FIRMS EACH IN
NEW YORK CITY, NEW YORK, EACH HAVING NO LESS THAN 250 LAWYERS.  SUCH SELECTION
SHALL BE MADE IN THE PRESENCE OF INDEMNITEE (AND HIS LEGAL COUNSEL OR EITHER OF
THEM, AS INDEMNITEE MAY ELECT).  SUCH SPECIAL INDEPENDENT COUNSEL, AMONG OTHER
THINGS, SHALL DETERMINE WHETHER AND TO WHAT EXTENT THE INDEMNITEE WOULD BE
PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW AND SHALL RENDER ITS WRITTEN
OPINION TO THE COMPANY AND INDEMNITEE TO SUCH EFFECT.  THE COMPANY AGREES TO PAY
THE REASONABLE FEES OF THE SPECIAL INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO
FULLY INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’
FEES), PROCEEDINGS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ITS ENGAGEMENT PURSUANT TO THIS AGREEMENT.


 


6.                                       SUBROGATION.  IN THE EVENT OF PAYMENT
TO INDEMNITEE UNDER THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE
EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO SHALL
EXECUTE ALL PAPERS REQUIRED AND SHALL DO EVERYTHING THAT MAY BE NECESSARY TO
SECURE SUCH RIGHTS, INCLUDING THE EXECUTION OF SUCH DOCUMENTS NECESSARY TO
ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


7.                                       NO PRESUMPTIONS.  FOR PURPOSES OF THIS
AGREEMENT, THE TERMINATION OF ANY PROCEEDING AGAINST INDEMNITEE BY JUDGMENT,
ORDER, SETTLEMENT (WHETHER WITH OR WITHOUT COURT APPROVAL) OR CONVICTION, OR
UPON A PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT CREATE A
PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY PARTICULAR STANDARD OF CONDUCT OR
HAVE ANY PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED THAT INDEMNIFICATION
IS NOT PERMITTED BY APPLICABLE LAW.  IN ADDITION, NEITHER THE FAILURE OF THE
REVIEWING PARTY TO HAVE MADE A DETERMINATION AS TO WHETHER INDEMNITEE HAS MET
ANY PARTICULAR STANDARD OF CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL
DETERMINATION BY THE REVIEWING PARTY THAT INDEMNITEE HAS NOT MET SUCH STANDARD
OF CONDUCT OR DID NOT HAVE SUCH BELIEF SHALL BE A DEFENSE TO INDEMNITEE’S
PROCEEDING FOR INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT
MET ANY PARTICULAR STANDARD OF CONDUCT OR DID NOT HAVE ANY PARTICULAR BELIEF
SHALL BE A DEFENSE TO INDEMNITEE’S PROCEEDING FOR INDEMNIFICATION OR CREATE A
PRESUMPTION THAT INDEMNITEE HAS NOT A MET ANY PARTICULAR STANDARD OF CONDUCT OR
DID NOT HAVE A PARTICULAR BELIEF.


 


8.                                       NON-EXCLUSIVITY.  THE RIGHTS CONFERRED
ON THE INDEMNITEE BY THIS AGREEMENT SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHTS
WHICH THE INDEMNITEE MAY HAVE OR HEREAFTER ACQUIRE UNDER ANY STATUTE, PROVISION
OF THE CERTIFICATE OF INCORPORATION, BY-LAWS, AGREEMENT, VOTE OF

 

6

--------------------------------------------------------------------------------


 


STOCKHOLDERS OR DISINTERESTED DIRECTORS OR OTHERWISE, AND TO THE EXTENT THAT
DURING THE INDEMNIFICATION PERIOD SUCH RIGHTS ARE MORE FAVORABLE THAN THE RIGHTS
CURRENTLY PROVIDED UNDER THIS AGREEMENT TO INDEMNITEE, INDEMNITEE SHALL BE
ENTITLED TO THE FULL BENEFITS OF SUCH MORE FAVORABLE RIGHTS TO THE EXTENT
PERMITTED BY LAW.  OTHER THAN AS SET FORTH IN THIS SECTION 8, IN THE CASE OF ANY
INCONSISTENCY BETWEEN THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT AND ANY
OTHER AGREEMENT RELATING TO THE INDEMNIFICATION OF AN INDEMNITEE, THE
INDEMNIFICATION PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


 


9.                                       LIABILITY INSURANCE.  THE COMPANY MAY,
TO THE EXTENT THAT THE BOARD OF DIRECTORS IN GOOD FAITH DETERMINES IT TO BE
ECONOMICALLY REASONABLE, MAINTAIN A POLICY OF DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE, ON SUCH TERMS CONDITIONS AS MAY BE APPROVED BY THE BOARD OF
DIRECTORS.  TO THE EXTENT THE COMPANY MAINTAINS DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE, THE INDEMNITEE SHALL BE COVERED BY SUCH POLICY IN SUCH A
MANNER AS TO PROVIDE INDEMNITEE THE SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO
THE MOST FAVORABLY INSURED OF THE COMPANY’S DIRECTORS, IF INDEMNITEE IS A
DIRECTOR, OR OF THE COMPANY’S OFFICERS, IF INDEMNITEE IS NOT A DIRECTOR OF THE
COMPANY BUT IS AN OFFICER.  NOTICE OF ANY TERMINATION OR FAILURE TO RENEW SUCH
POLICY SHALL BE PROVIDED TO INDEMNITEE PROMPTLY UPON THE COMPANY’S BECOMING
AWARE OF SUCH TERMINATION OR FAILURE TO RENEW.  THE COMPANY SHALL PROVIDE COPIES
OF ALL SUCH INSURANCE POLICIES AND ANY ENDORSEMENTS THERETO WHENEVER SUCH
DOCUMENTS HAVE BEEN PROVIDED TO THE COMPANY.


 


10.                                 AMENDMENT/WAIVER.  NO SUPPLEMENT,
MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN
WRITING BY BOTH OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISIONS OF THIS AGREEMENT (WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.  ANY WAIVER TO THIS AGREEMENT SHALL BE IN
WRITING.


 


11.                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, INCLUDING ANY DIRECT OR
INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, SPOUSES, HEIRS,
AND PERSONAL AND LEGAL REPRESENTATIVES.


 


12.                                 SURVIVAL.  THIS AGREEMENT SHALL CONTINUE IN
EFFECT DURING THE INDEMNIFICATION PERIOD, REGARDLESS OF WHETHER INDEMNITEE
CONTINUES TO SERVE AS AN OFFICER OR DIRECTOR OF THE COMPANY OR OF ANY OTHER
ENTERPRISE AT THE COMPANY’S REQUEST.


 


13.                                 SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE SEVERABLE IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT
(INCLUDING ANY PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR SENTENCE) IS HELD
BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR OTHERWISE
UNENFORCEABLE, AND THE REMAINING PROVISIONS SHALL REMAIN ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW.


 


14.                                 PERIOD OF LIMITATIONS.  NO LEGAL ACTION
SHALL BE BROUGHT AND NO CAUSE OF ACTION SHALL BE ASSERTED BY OR IN THE RIGHT OF
THE COMPANY AGAINST INDEMNITEE, INDEMNITEE’S ESTATE, SPOUSE, HEIRS, EXECUTORS OR
PERSONAL OR LEGAL REPRESENTATIVES AFTER THE EXPIRATION OF THREE YEARS FROM THE
DATE OF ACCRUAL OF SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE OF ACTION OF THE
COMPANY SHALL BE EXTINGUISHED AND DEEMED RELEASED UNLESS ASSERTED BY THE TIMELY
FILING OF A

 

7

--------------------------------------------------------------------------------


 


LEGAL ACTION WITHIN SUCH THREE YEAR PERIOD; PROVIDED, HOWEVER, THAT IF ANY
SHORTER PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE TO ANY SUCH CAUSE OF
ACTION, SUCH SHORTER PERIOD SHALL GOVERN.


 


15.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.

 

 

 

Overseas Shipholding Group, Inc.

 

 

 

 

By:

 

 

 

 

 Name:

[Signatory]

 

 

 Title:

[Title]

 

 

 

 

 

 

 

 

 

 

Name: [Name]

 

8

--------------------------------------------------------------------------------